COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-063-CV
 
IN RE ELVERA M. JOHNSON,
IN                                                RELATOR
HER OFFICIAL CAPACITY AS DISTRICT 
CLERK OF PARKER COUNTY, TEXAS
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and prohibition and is of the opinion that relief
should be denied.  Accordingly, relator=s
petition for writ of mandamus and prohibition is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
LEE ANN DAUPHINOT
JUSTICE
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 
MCCOY, J. would request oral argument on the
mandamus issue.
 
DELIVERED: 
April 18, 2008




    [1]See
Tex. R. App. P. 47.4.